[Letterhead of Gordon, Hughes & Banks, LLP] November 7, 2008 Securities & Exchange Commission 100 F Street,N.E. Washington, DC20549 Re:PetroHunter Energy Corporation Dear Commission: We have read the statements of PetroHunter Energy Corporation, included under Item 4.01 of Form 8-K, with respect to this firm’s resignation as the registered independent accounting firm of PetroHunter Energy Corporation that occurred on November 3, 2008.We agree with the statements made in response to that Item insofar as they relate our firm. Very Truly Yours, /s/Gordon, Hughes & Banks, LLP Gordon, Hughes & Banks, LLP
